Exhibit 10.1

 

First Amendment

to

Amended and Restated Severance Agreement

 


WHEREAS, EDGE PETROLEUM CORPORATION (THE “COMPANY”) AND JOHN W. ELIAS
(“EXECUTIVE”) PREVIOUSLY ENTERED INTO A SEVERANCE AGREEMENT AND MOST RECENTLY
AMENDED SUCH AGREEMENT AS OF THE DATE STATED THEREIN (AS AMENDED, THE “EXECUTIVE
AMENDED AND RESTATED SEVERANCE AGREEMENT”); AND


 

WHEREAS, the Company and Executive wish to further amend the Amended and
Restated Severance Agreement regarding “Welfare Benefit Coverage”; and

 

WHEREAS, in consideration for Executive’s agreement to enter into this First
Amendment to the Amended and Restated Severance Agreement, the Company will,
upon the occurrence of a Change of Control (as defined in Section 1(b) of the
Amended and Restated Severance Agreement and further clarified in this
Amendment), automatically vest any Restricted Stock Award that is outstanding as
of the date of such Change of Control.

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
amendment, the Company and Executive, intending to be legally bound, hereby
agree as follows, all effective as of July 14, 2008.

 

1.             Paragraph 1(b) of the Amended and Restated Severance Agreement is
amended by deleting subparagraph (i) and replacing it with the following
paragraph:

 

“(i)          The Company (A) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (B) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction which for the avoidance of doubt, applies to (A) and (B), the
persons who were directors of the Company before such transaction shall cease to
constitute a majority of the Board;”

 

2.             Paragraph 1(m) of the Amended and Restated Severance Agreement is
deleted.

 

3.             Paragraphs 3(d), 3(e) and 3(f), respectively, of the Amended and
Restated Severance Agreement are redesignated as Paragraphs 3(e), 3(f) and 3(g),
respectively.

 

4.             Paragraph 3(c) of the Amended and Restated Severance Agreement is
amended by deleting that Paragraph in its entirety and replacing it with the
following Paragraphs:

 

“(c)         Executive and, if applicable, his or her eligible dependents who
are covered under the Company’s medical, dental or vision plans (collectively,
the “Company Group Health Plans”) as of the date on which Executive’s
Involuntary Termination

 

--------------------------------------------------------------------------------


 

occurs shall be entitled to elect to continue coverage under the Company Group
Health Plans in accordance with section 4980B of the Code and sections 601-607
et seq. of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”), or similar provisions of applicable state continuation coverage
laws.  If and to the extent that Executive and/or his or her eligible dependents
elect COBRA coverage then, during the Continuation Period (defined below),
Executive and, if applicable, his or her covered dependents shall be required to
pay the active employee rates applicable to similarly situated active employees
for the applicable type and level of coverage under the applicable Company Group
Health Plans (the “Executive Contribution”) and the Company shall pay the
remainder of any required premium for the Continuation Period.  For purposes of
this Agreement, the “Continuation Period” shall be the period commencing on the
date of Executive’s Involuntary Termination and ending on the earliest to occur
of (i) the expiration of eighteen months after Executive’s Involuntary
Termination (or any additional period required pursuant to applicable federal or
state law), (ii) the date Executive or, if applicable, his or her covered
dependents, is eligible for medical, dental or vision coverage, as applicable,
under another employer-provided group health plan (with Executive being
obligated hereunder to report such eligibility to the Company within 30 days and
certify eligibility for payments hereunder promptly upon request of the
Company), or (iii) the date on which COBRA coverage (or applicable state
continuation coverage, if applicable) terminates.  The amount and due dates for
such payment shall be communicated to Executive and, if applicable, his or her
eligible dependents within 44 days of the date of Executive’s Involuntary
Termination.  The foregoing is intended to reflect financial agreements between
Employee and the Company and shall not be construed to limit Executive’s rights
under COBRA.  The Continuation Period shall run concurrently with the required
COBRA continuation coverage period (and any period of state continuation
coverage required by applicable law) and shall not extend any person’s COBRA
continuation coverage period (or period of state continuation coverage).

 

(d)                                 If the Continuation Period expires pursuant
to Section 3(c)(i) above, then following the expiration of the Continuation
Period, if and to the extent that Executive, and, where applicable, Executive’s
covered dependents were covered by the Company Group Health Plans immediately
prior to termination of the Continuation Period and are not eligible for
medical, dental or vision coverage, as applicable, under another
employer-provided group health plan, Executive shall be entitled to receive a
cash lump sum payment equal to eighteen times the monthly amount, if any, that
the Company or its successor (or any parent or affiliate of the Company or its
successor), as applicable, pays to subsidize employee medical, dental or vision
coverage, as applicable, for similarly situated active employees and their
dependents for the type and level of coverage that was being provided to
Executive and his or her covered dependents, if applicable, under the Company
Group Health Plans (as COBRA coverage) immediately prior to the end of the
Continuation Period (the “Company Subsidy Amount”) based on the Company subsidy
rates in effect in the month immediately prior to the expiration of the
Continuation Period.  Payment of such Company Subsidy

 

2

--------------------------------------------------------------------------------


 

Amount shall be made within 30 days of the expiration of the Continuation
Period.

 

5.             Paragraph 6(c) of the Amended and Restated Severance Agreement is
amended by substituting the phrase “except as provided in Paragraph 3(c), (d) or
(e) hereof” for the phrase “except as provided in Paragraph 3(c) hereof”.

 

6.             Voluntary Execution of Agreement.  Executive acknowledges that he
or she has carefully read and fully understand all of the terms of this First
Amendment to the Amended and Restated Severance Agreement, has had sufficient
time to consult with counsel of his or her choice, and that he or she enters
into this Agreement voluntarily and without any duress or undue influence on the
part or behalf of the Company.

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS FIRST AMENDMENT TO THE
AMENDED AND RESTATED SEVERANCE AGREEMENT ON THE 14th DAY OF JULY, 2008.

 

 

 

EDGE PETROLEUM CORPORATION

 

 

 

 

 

By:

     /s/ David F. Work

 

 

David F. Work

 

 

Chairman, Compensation Committee of

 

 

the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

     /s/ John W. Elias

 

 

John W. Elias

 

3

--------------------------------------------------------------------------------